DETAILED ACTION
Claims 1-18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2019 has being considered by the examiner, note attached form PTOL-1449. The examiner notes document citation number 2, submitted with the IDS,  is the translation document of CN 201410589869.4 which is 32 pages. The examiner notes the foreign priority document was received in parent case 14/869579.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,437851 B2 Ji et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/579064
1. A computer method comprising: synchronizing an object in a local object storage node with a same object stored on a remote object storage node by: comparing a timestamp of an operation changing the object in the local status record with a timestamp in the remote status record of the object changing in the remote status record; in response to determining that the timestamp in the local status record is later than the timestamp in the remote status record, replicating the operation to the remote object storage node and setting a first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed, wherein the first status flag and a second status flag are each configured to indicate a directionality of an execution of a synchronization such that the first status flag indicates whether a synchronization of the object from the local object storage node to a remote object storage node is executed and the second status flag indicates whether a synchronization of the object from the remote object storage node to the local object storage node is executed; in response to determining that the timestamp in the local status record is same as the timestamp in the remote status record, setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and setting the second status flag in the local status record to be same as the first status flag in the remote status record; and in response to determining that the timestamp in the local status record is earlier than the timestamp in the remote status record, deleting the local status record. 































2. The method according to claim 1, further comprising: generating, in response to the operation changing the object, a generated status record of the object; setting the first status flag in the generated status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is not executed; and setting the second status flag in the generated status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is not executed. 
3. The method according to claim 1, further comprising obtaining, in response to determining that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed, a second latest status record of the object in the remote object storage node, the second latest status record being a remote status record of the object that includes a timestamp in the remote status record of the object changing in the remote object storage node, wherein the obtaining of the latest status record of the object in the local object storage node includes: selecting, in response to starting the synchronization of the object, at least one status record with the timestamp of the object that is earlier than a start time; and determining a status record with a maximum timestamp in the at least one status record as a latest status record. 
4. The method according to claim 3, wherein, the selecting of at least one status record with the timestamp of the object that is earlier than a start time includes: selecting at least one status record with the timestamp of the object earlier than a time which equals to the start time minus a predetermined time. 
5. The method according to claim 4, wherein the selecting of the at least one status record with the timestamp of the object earlier than the time in the local object storage node further includes: deleting one or more remaining status records except the latest status record of the at least one status record. 
6. The method according to claim 3, wherein the obtaining of the latest status record of the object in the remote object storage node, as a remote status record of the object includes: sending a request to the remote object storage node, the request including a name of the object and the start time; and receiving the latest status record of the object from the remote object storage node. 
7. The method according to claim 1, further comprising executing synchronization of the object based on the local status record, wherein the executing of the synchronization of the object based on the local status record and the remote status record includes: setting the second status flag in the local status record to be identical to the first status flag in the remote status record, or setting the second status flag in the local status record to indicate that the execution of the synchronization of the object from the remote object storage node to the local object storage node is executed in a case that the remote status record is not obtained, based on checking that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is executed. 
8. The method according to claim 1, wherein, after the operation is replicated to the remote object storage node, the second status flag in the local status record is set to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed, and to notify the remote object storage node that the object is replicated. 


9. The method according to claim 1, wherein the executing of the synchronization of the object from the local object storage node to the remote object storage node further comprises: replicating the operation from the local object storage node to the remote object storage node, if the remote status record is not obtained; setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed; setting the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; and notifying the remote object storage node that the object is replicated. 


10. The method according to claim 7, wherein the executing of the synchronization of the object based on the local status record and the remote status record further includes: deleting the local status record based on the first status flag of the synchronization of the object from the local object storage node to the remote object storage node being executed and the second status flag the synchronization of the object from the remote object storage node to the local object storage node being executed. 


11. An apparatus for synchronizing an object in a local object storage node with a same object stored on a remote object storage node, the apparatus comprising: a synchronizing module configured to execute synchronization of the object based on a local status record and a remote status record, wherein the synchronizing sub-module includes: a comparing unit configured to compare a timestamp of an operation changing the object in the local status record with a timestamp in the remote status record of the object changing in the remote status record; a replicating unit configured to replicate, in response to determining that the timestamp in the local status record is later than the timestamp in the remote status record, replicating the operation to the remote object storage node and setting a first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed, wherein the first status flag and a second status flag are each configured to indicate a directionality of an execution of a synchronization such that the first status flag indicates whether a synchronization of the object from the local object storage node to a remote object storage node is executed and the second status flag indicates whether a synchronization of the object from the remote object storage node to the local object storage node is executed; a status setting sub module of the synchronizing module that is configured to set, in response to determining that the timestamp in the local status record is same as the timestamp in the remote status record, setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and setting the second status flag in the local status record to be same as the first status flag in the remote status record; and a deleting unit configured to delete, in response to determining that the timestamp in the local status record is earlier than the timestamp in the remote status record, the local status record. 



















12. The apparatus according to claim 11, further comprising: a status record generating module configured to generate a generated status record of the object in response to the operation changing the object; a status setting module configured to set the first status flag in the generated status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is not executed, and set the second status flag in the generated status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is not executed. 
13. The apparatus according to claim 11, further comprising a local status record obtaining module configured to obtain, in response to determining that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed, a second latest status record of the object in the remote object storage node, the second latest status record being a remote status record of the object that includes a timestamp in the remote status record of the object changing in the remote object storage node, wherein the local status record obtaining module includes: a selecting unit configured to select, in response to starting the synchronization of the object, at least one status record with the timestamp of the object earlier than a start time; and a determining unit configured to determine a status record with a maximum timestamp in the at least one status record as the latest status record. 
14. The apparatus according to claim 13, wherein the remote status record obtaining module includes: a requesting unit configured to send a request to the remote object storage node, the request including a name of the object and the start time; and a receiving unit configured to receive the latest status record of the object from the remote object storage node. 
15. The apparatus according to claim 11, wherein the status setting sub-module is further configured to set the second status flag in the local status record to be same as the first status flag in the remote status record, or set the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed in a case that the remote status record is not obtained, based on checking that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is executed. 
16. The apparatus according to claim 11, wherein the status setting sub-module is further configured to set, after the replicating unit replicates the operation to the remote object storage node, the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; the synchronizing sub-module further includes a notifying unit configured to notify the remote object storage node that the object is replicated. 
17. The apparatus according to claim 16, wherein, in the case that the remote status record is not obtained, the replicating unit is further configured to replicate the operation from the local object storage node to the remote object storage node, and the status setting sub-module is further configured to set the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed, and set the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; and the synchronizing sub-module further includes a notifying unit configured to notify the remote object storage node that the object is replicated. 
18. The apparatus according to claim 11, further comprising a synchronizing module configured to execute synchronization of the object based on the local status record, wherein the synchronizing module further includes: a deleting sub-module configured to delete the local status record, based on the first status flag in the local status record is set to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and the second status flag in the local status record is set to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed. 


US Patent 10,437,851 B2
1. A computer method comprising: synchronizing an object in a local object storage node, wherein a same object is stored on the local object storage node and a remote object storage node by: obtaining a first latest status record of an object in a local object storage node as a local status record of the object, wherein the local status record is generated when an operation changing the object is performed and includes a name of the operation changing the object, a timestamp of the operation changing the object, a first status flag and a second status flag that are each configured to indicate a directionality of an execution of a synchronization such that the first status flag indicates whether a synchronization of the object from the local object storage node to a remote object storage node is executed and the second status flag indicates whether a synchronization of the object from the remote object storage node to the local object storage node is executed; checking the first status flag in the local status record; determining that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed; obtaining, in response to determining that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed, a second latest status record of the object in the remote object storage node, the second latest status record being a remote status record of the object that includes a timestamp in the remote status record of the object changing in the remote object storage node; executing synchronization of the object based on the local status record; changing, in response to executing synchronization of the object based on the local status record, the first status flag to indicate that synchronization of the object from the local object storage node to the remote object storage node is executed; executing synchronization of the object based on the remote status record; and changing, in response to executing synchronization of the object based on the remote status record, the second status flag to indicate that synchronization of the object from the remote object storage node to the local object storage node is executed, wherein the executing of the synchronization of the object based on the local status record and the remote status record includes: comparing the timestamp in the local status record with the timestamp in the remote status record; in response to determining that the timestamp in the local status record is later than the timestamp in the remote status record, replicating the operation to the remote object storage node and setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed; in response to determining that the timestamp in the local status record is same as the timestamp in the remote status record, setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and setting the second status flag in the local status record to be same as the first status flag in the remote status record; and in response to determining that the timestamp in the local status record is earlier than the timestamp in the remote status record, deleting the local status record. 
    2. The method according to claim 1, further comprising: generating, in response to the operation changing the object, a generated status record of the object; setting the first status flag in the generated status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is not executed; and setting the second status flag in the generated status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is not executed. 
    3. The method according to claim 1, wherein the obtaining of the latest status record of the object in the local object storage node includes: selecting, in response to starting the synchronization of the object, at least one status record with the timestamp of the object that is earlier than a start time; and determining a status record with a maximum timestamp in the at least one status record as a latest status record. 
    







4. The method according to claim 3, wherein, the selecting of at least one status record with the timestamp of the object that is earlier than a start time includes: selecting at least one status record with the timestamp of the object earlier than a time which equals to the start time minus a predetermined time. 
    5. The method according to claim 4, wherein the selecting of the at least one status record with the timestamp of the object earlier than the time in the local object storage node further includes: deleting one or more remaining status records except the latest status record of the at least one status record. 
    6. The method according to claim 3, wherein the obtaining of the latest status record of the object in the remote object storage node, as a remote status record of the object includes: sending a request to the remote object storage node, the request including a name of the object and the start time; and receiving the latest status record of the object from the remote object storage node. 
    7. The method according to claim 1, wherein the executing of the synchronization of the object based on the local status record and the remote status record includes: setting the second status flag in the local status record to be identical to the first status flag in the remote status record, or setting the second status flag in the local status record to indicate that the execution of the synchronization of the object from the remote object storage node to the local object storage node is executed in a case that the remote status record is not obtained, based on checking that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is executed. 



9. The method according to claim 1, wherein, after the operation is replicated to the remote object storage node, the second status flag in the local status record is set to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed, and to notify the remote object storage node that the object is replicated. 
    
10. The method according to claim 1, wherein the executing of the synchronization of the object from the local object storage node to the remote object storage node further comprises: replicating the operation from the local object storage node to the remote object storage node, if the remote status record is not obtained; setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed; setting the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; and notifying the remote object storage node that the object is replicated.



8. The method according to claim 7, wherein the executing of the synchronization of the object based on the local status record and the remote status record further includes: deleting the local status record based on the first status flag of the synchronization of the object from the local object storage node to the remote object storage node being executed and the second status flag the synchronization of the object from the remote object storage node to the local object storage node being executed. 
   

    11. An apparatus for synchronizing an object in a local object storage node, wherein a same object is stored on a local object storage node and a remote object storage node, the apparatus comprising: a local status record obtaining module configured to obtain a latest status record of an object in a local object storage node as a local status record of the object, the local status record being generated when an operation changing the object is executed and including a name of the operation changing the object, a timestamp of the operation changing the object, a first status flag and a second status flag that are each configured to indicate a directionality of an execution of a synchronization such that the first status flag indicates whether a synchronization of the object from the local object storage node to a remote object storage node is executed and the second status flag indicates whether a synchronization of the object from the remote object storage node to the local object storage node is executed; a checking sub-module configured to check the first status flag in the local status record; a synchronizing sub-module configured to determine that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed; a remote status record obtaining module configured to obtain, in response to determining that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is not executed, a remote latest status record of the object in a remote object storage node that includes a timestamp in the remote status record of the object changing in the remote object storage node; and a synchronizing module configured to execute synchronization of the object based on the local status record and the remote status record, wherein the synchronizing sub-module includes: a comparing unit configured to compare the timestamp in the local status record with the timestamp in the remote status record; a replicating unit configured to replicate, in response to determining that the timestamp in the local status record is later than the timestamp in the remote status record, the operation to the remote object storage node and setting the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed; a status setting sub module of the synchronizing module that is configured to set, in response to determining that the timestamp in the local status record is same as the timestamp in the remote status record, the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and setting the second status flag in the local status record to be same as the first status flag in the remote status record; and a deleting unit configured to delete, in response to determining that the timestamp in the local status record is earlier than the timestamp in the remote status record, the local status record. 
    12. The apparatus according to claim 11, further comprising: a status record generating module configured to generate a generated status record of the object in response to the operation changing the object; a status setting module configured to set the first status flag in the generated status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is not executed, and set the second status flag in the generated status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is not executed. 
    13. The apparatus according to claim 11, wherein the local status record obtaining module includes: a selecting unit configured to select, in response to starting the synchronization of the object, at least one status record with the timestamp of the object earlier than a start time; and a determining unit configured to determine a status record with a maximum timestamp in the at least one status record as the latest status record. 
    









14. The apparatus according to claim 13, wherein the remote status record obtaining module includes: a requesting unit configured to send a request to the remote object storage node, the request including a name of the object and the start time; and a receiving unit configured to receive the latest status record of the object from the remote object storage node. 
    15. The apparatus according to claim 11, wherein the status setting sub-module is further configured to set the second status flag in the local status record to be same as the first status flag in the remote status record, or set the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed in a case that the remote status record is not obtained, based on checking that the first status flag in the local status record indicates that the synchronization of the object from the local object storage node to the remote object storage node is executed. 
    16. The apparatus according to claim 11, wherein the status setting sub-module is further configured to set, after the replicating unit replicates the operation to the remote object storage node, the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; the synchronizing sub-module further includes a notifying unit configured to notify the remote object storage node that the object is replicated. 
    17. The apparatus according to claim 16, wherein, in the case that the remote status record is not obtained, the replicating unit is further configured to replicate the operation from the local object storage node to the remote object storage node, and the status setting sub-module is further configured to set the first status flag in the local status record to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed, and set the second status flag in the local status record to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed; and the synchronizing sub-module further includes a notifying unit configured to notify the remote object storage node that the object is replicated. 
    18. The apparatus according to claim 11, wherein the synchronizing module further includes: a deleting sub-module configured to delete the local status record, based on the first status flag in the local status record is set to indicate that the synchronization of the object from the local object storage node to the remote object storage node is executed and the second status flag in the local status record is set to indicate that the synchronization of the object from the remote object storage node to the local object storage node is executed. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169